MoCOY, P. J.
Action to recover damages for alleged negligence in driving certain cattle through the city of Huron by defendant and his servants, whereby plaintiff was injured. Verdict and judgment for plaintiff, from which defendant. appeals.
The vital question in this case is whether or not on the facts shown a verdict for plaintiff was warranted. It appears that at the time of the accident appellant was driving a herd of cattle through a street in a residence portion of the city where respondent resided. The respondent was going from the porch of 'her residence to a garden in the rear of the building when she was. run against by a steer that was being chased by a man on horseback. It appears that the steer came through the garden oh a rapid run. It also appears that some minutes before the accident this steer had broken from the herd on the opposite side of the street, and ran back in the oppqsite. direction from that in which the herd was being driven; that a servant .on horseback pursued the steer, which ran across the street.and into and through respondent’s garden, where the same whs headed back and driven towards the herd. • It is the contention of respondent that the manner in which this steer was -pursued and chafed: b)>- the man on horseback was negligent, and caused the collision with respondent. The jury heard the witnesses, and observed their demeanor, and .were made conversant with the manner in • which this herd of cattle and the steer in question were being' driven. • It was purely a question of fact for them to determine, taking into consideration all the surrounding circumstances, • and their own personal knowledge of the -nature of'such -cattle-and howi they should have-been driven under like circumstances, and whether or not the respondent was injured *437by reason of the negligence of those in charge of the driving of said cattle. We cannot say as a matter of law that there was no negligence. 'We are of the opinion that the jury was properly instructed, and that the issues were fairly presented to the jury.
Finding, no- error in the record, the judgment and order appealed from are affirmed.